Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 06/10/22
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1-2, 8-9 and 15-16 have been amended. Claims 4, 11 and 18 have been
cancelled. Claims 21-23 have been added.  As a result, claims 1-3, 5-10, 12-17 and 19-23 now pending in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

 	(a) A patent may not be obtained though the invention is not identically disclosed
  	or described as set forth in section 102 of this title, if the differences between the
 	subject matter sought to be patented and the prior art are such that the subject
 	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter pertains.
 	Patentability shall not be negative by the manner in which the invention was
 	made.


4. 	Claims 1, 5, 8, 12, 15, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0234184 A1) in view of Lim et al.  (US 2010/0223287 A1).

	Regarding claim 1, Liu teaches a method, comprising:
 	receiving, by a storage device located at an edge of a network, user device data from a first user device, (See Liu paragraph [0055], Using one or more data sources 110, data storage engine 112 can receive and/or request location data associated with the user); wherein the user device data comprises data captured by the first user device, (See Liu paragraph [0029], a user interface for receiving selections from a user of types of metadata that can be captured in association with a detected event):
 	receiving, by the storage device, metadata associated with an environment of the first user device, (See Liu paragraph [0032], receive inputs from a user of a user device relating to a particular objective for that user): from a source other than the first user device or the storage device, (See Liu paragraph [0034], receiving information from one or more data sources, performing):
 	classifying, by the storage device, the metadata into a category to generate classified metadata, (See Liu paragraph [0099], the received data is to be classified into various categories of data. These categories can include, for example, general data, contextual data, social data, and personal data);
 	Liu does not explicitly disclose applying, by the storage device, a policy to the classified metadata to generate policy-based classified metadata, assigning, by the storage device, one or more tokens to the policy-based classified metadata, wherein the one or more tokens identify a second user device to which to transmit the policy-based classified metadata, a time to transmit the policy-based classified metadata to the second user device, and how to transmit the policy-based metadata to the second user device; assigning, by the storage device, one or more tags to the policy-based classified metadata, transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens.
 	However, Lim teaches applying, by the storage device, a policy to the classified metadata to generate policy-based classified metadata, (See Lim paragraph [0084], document identifier, document classification (e.g., confidential document or financial report), document characteristics (e.g., contains a watermark), document content (e.g., contains social security number), database query, database query result set, database query result set properties, metadata, and more. Not all of these parameters are required. A policy enforcer can interpret any one or combination of these parameters), assigning, by the storage device, one or more tokens, (See Lim paragraph [0388], a specific implementation of a policy language including key words or tokens),  to the policy-based classified metadata, (See Lim paragraph [0084], document identifier, document classification (e.g., confidential document or financial report), document characteristics (e.g., contains a watermark), document content (e.g., contains social security number), database query, database query result set, database query result set properties, metadata, and more. Not all of these parameters are required. A policy enforcer can interpret any one or combination of these parameters), wherein the one or more tokens identify a second user device to which to transmit the policy-based classified metadata, (See Lim paragraph [0063], 402. Policies or subsets of policies, or both, are transmitted to workstations 403 and document servers 405 to control local and remote document accesses and information usage), a time to transmit the policy-based classified metadata to the second user device, and how to transmit the policy-based metadata to the second user device; (See Lim paragraph [0053], [0082], A maintenance policy is a policy which is triggered by a scheduler, such as a program that causes the maintenance policy to execute at a certain time, such as daily, weekly, or monthly, upon another nonaction event, or triggered by (or invoked by) a reaction policy), assigning, by the storage device, one or more tags to the policy-based classified metadata, (See Lim paragraph [0196], The two policies "policy 3" and "policy 4" in the above example are grouped into a named policy set "NY-Office-Policies." The policy set is tagged (or prefixed)), and transmitting, by the storage device, (See Lim paragraph [0063], Policies or subsets of policies, or both, are transmitted to workstations 403 and document servers 405 to control local and remote document accesses and information usage), the one or more tags to a second user device in accordance with the one or more tokens, (See Lim paragraph [0388], a policy language including key words or tokens, See Lim paragraph [0196], The policy set is tagged (or prefixed)).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify applying, by the storage device, a policy to the classified metadata to generate policy-based classified metadata, assigning, by the storage device, one or more tokens to the policy-based classified metadata, wherein the one or more tokens identify a second user device to which to transmit the policy-based classified metadata, a time to transmit the policy-based classified metadata to the second user device, and how to transmit the policy-based metadata to the second user device; assigning, by the storage device, one or more tags to the policy-based classified metadata, transmitting, by the storage device, the one or more tags to a second user device in accordance with the one or more tokens of Lim to analyze a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes., (See Lim paragraph [0016]).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claims 8 and 15 are rejected based on the same reasoning.

 	Regarding claim 5, Liu taught the method of claim 1, as described above.     
 	Liu does not explicitly disclose wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device.
	However, Lim teaches wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device, (See Lim paragraph [0184], Inspect data provided by the interceptor or the integrated application program module and select policies that are applicable. The selection may be based on type of action, who is the user, what is the application).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein: the first user device is different from the second user device; and the policy is selected by a user of the second user device of Lim to analyze a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes., (See Lim paragraph [0016]).

 	Claims 12 and 19 recite the same limitations as claim 5 above. Therefore, claims 12 and 19 are rejected based on the same reasoning.

 	Regarding claim 21, Liu taught the method of claim 1, as described above.     
 	Liu does not explicitly disclose wherein the how to transmit the policy-based metadata to the second user device specifies an operation to be performed before the transmitting can occur.
 	However, Lim teaches wherein the how to transmit the policy-based metadata to the second user device specifies an operation to be performed before the transmitting can occur, (See Lim paragraph [0053], A maintenance policy is a policy which is triggered by a scheduler, such as a program that causes the maintenance policy to execute at a certain time, such as daily, weekly, or monthly, upon another nonaction event, or triggered by (or invoked by) a reaction policy).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the how to transmit the policy-based metadata to the second user device specifies an operation to be performed before the transmitting can occur of Lim to analyze a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes., (See Lim paragraph [0016]).

 	Regarding claim 22, Liu taught the method of claim 21, as described above.  Liu teaches wherein the operation comprises an authentication of the second user device, (See Liu paragraph [0059], determining that the user account is also authenticated on user device).  
  	
 	Regarding claim 23, Liu taught the method of claim 1, as described above.  
 	Liu does not explicitly disclose wherein the how to transmit the policy-based metadata to the second user device specifies a modality in which to transmit the policy-based metadata to the second user device.
 	However, Lim teaches wherein the how to transmit the policy-based metadata to the second user device specifies a modality in which to transmit the policy-based metadata to the second user device, (See Lim paragraph [0053], A maintenance policy is a policy which is triggered by a scheduler, such as a program that causes the maintenance policy to execute at a certain time, such as daily, weekly, or monthly, upon another nonaction event, or triggered by (or invoked by) a reaction policy).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the how to transmit the policy-based metadata to the second user device specifies a modality in which to transmit the policy-based metadata to the second user device of Lim to analyze a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes., (See Lim paragraph [0016]).

 5. 	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0234184 A1) in view of Lim et al.  (US 2010/0223287 A1) and further in view of Okanohara et al. (US 2016/0217388 A1).

 	Regarding claim 2, Liu together with Lim taught the method of claim 1, as described above.     
 	Liu together with Lim does not explicitly disclose wherein: the user device data comprises one or more of the following: a photo; a video; or a voice memo; the metadata comprises one or more of the following: a location where the user device data was captured; a time when the user device data was captured; or one or more events occurring within a pre-determined distance to the location where the user device data was captured and within a pre- determined time window around the time when the user device data was captured.	
 	However, Okanohara teaches wherein: the user device data comprises one or more of the following: a photo; a video; or a voice memo, (See Okanohara paragraph [0013], Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices); the metadata comprises one or more of the following: a location where the user device data was captured; a time when the user device data was captured, (See Okanohara paragraph [0017], context metadata may indicate a geographic location of a video camera edge device 100, and may indicate that the video camera is operating in a dark environment or a bright environment); or one or more events occurring within a pre-determined distance to the location where the user device data was captured and within a pre- determined time window around the time when the user device data was captured, (See Okanohara paragraph [0031], The model 206 may analyze the items placed in the cart, dwell times (e.g., more than 10 seconds in one location), movement through the store (e.g., order of aisles and bypassing aisles), the day of the week, time of day, holidays or special events (e.g., the Super Bowl),).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein: the user device data comprises one or more of the following: a photo; a video; or a voice memo; the metadata comprises one or more of the following: a location where the user device data was captured; a time when the user device data was captured; or one or more events occurring within a pre-determined distance to the location where the user device data was captured and within a pre- determined time window around the time when the user device data was captured of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims 9 and 16 are rejected based on the same reasoning.

 	Regarding claim 3, Liu together with Lim taught the method of claim 1, as described above.     
 	Liu together with Lim does not explicitly disclose receiving the metadata, comprises receiving the metadata by a machine learning engine of the storage device, and classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device.	However, Okanohara teaches receiving the metadata, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata), comprises receiving the metadata by a machine learning engine of the storage device, (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment); and classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving the metadata, comprises receiving the metadata by a machine learning engine of the storage device, and classifying the metadata comprises classifying the metadata into the category to generate the classified metadata by the machine learning engine of the storage device of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

 	Regarding claim 10, Liu together with Lim taught the system of claim 8, as described above.  Okanohara further teaches 
 	Liu together with Lim does not explicitly disclose wherein a machine learning engine of the storage device, receives the metadata, and classifies the metadata into the category to generate the classified metadata.	
 	However, Okanohara teaches wherein a machine learning engine of the storage device: (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment), receives the metadata, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata); and classifies the metadata into the category to generate the classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein a machine learning engine of the storage device, receives the metadata, and classifies the metadata into the category to generate the classified metadata of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

 	Regarding claim 17, Liu together with Lim taught the one or more non-transitory computer-readable storage media of Claim 15, as described above.  	
 	Liu together with Lim does not explicitly disclose wherein a machine learning engine of the storage device, receives the metadata associated with the user device data, and classifies the metadata into the category to generate the classified metadata
 	However, Okanohara teaches wherein a machine learning engine of the storage device: (See Okanohara paragraph [0017], The machine learning model 206 may also include context metadata 214 (e.g., data collection environment), receives the metadata associated with the user device data, (See Okanohara paragraph [0027], requests local models 206 from edge devices 100 and mixes received local models…the models 206 that are capable of being mixed, based on the structural metadata); and classifies the metadata into the category to generate the classified metadata, (See Okanohara paragraph [0017], The machine learning model 206 includes structural metadata 212, such as the type of the model (e.g., linear classifier, linear or logistic regression model, decision tree, clustering model, bayesian model, neural network) and structure of the model).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein a machine learning engine of the storage device, receives the metadata associated with the user device data, and classifies the metadata into the category to generate the classified metadata of Okanohara to communicate with a plurality of different edge devices, a data collection device configured to collect a first type of data, a memory configured to store data collected by the data collection device (See Okanohara paragraph [0002]).

6. 	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0234184 A1) in view of Lim et al.  (US 2010/0223287 A1) and further in view of Peto et al. (US 2011/0040754 A1).

 	Regarding claim 6, Liu together with Lim taught the method of claim 1, as described above.   
 	Liu together with Lim does not explicitly disclose receiving the metadata occurs according to a first time-shift schedule and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule.
	However, Peto receiving the metadata occurs according to a first time-shift schedule, (See Peto paragraph [0152], the client receives a notification 218 of the scheduled start time of the metatagging process); and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule, (See Peto paragraph [0056], an application running on a mobile device and may transmit the time-stamped location data independently of supplying the actual image content or footage being shot at the location).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify receiving the metadata occurs according to a first time-shift schedule and transmitting the one or more tags to the second user device occurs according to a second time-shift schedule of Peto to allows the content to be streamed over the web at an acceptable image resolution whilst maintaining the associated metatags, (See Peto Abstract]).

 	Claims 13 and 20 recite the same limitations as claim 6 above. Therefore, claims 13 and 20 are rejected based on the same reasoning.
 
 	Regarding claim 7, Liu together with Lim taught the method of claim 1, as described above.     
 	Liu together with Lim does not explicitly disclose comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark.
	However, Peto comprising embedding, by the storage device, the one or more tags in the user device data, (See Peto paragraph [0104], tagged image data for streaming to another device), wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark, (See Peto paragraph [0125], the tagged image data is served to an end user device in a format compatible with said device and comprising the image content having a resolution compatible with the end user device).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising embedding, by the storage device, the one or more tags in the user device data, wherein the one or more tags comprise one or more of the following: a keyword; an image; or an identifying mark of Peto to allows the content to be streamed over the web at an acceptable image resolution whilst maintaining the associated metatags.

 	Claim 14 recites the same limitations as claim 7 above. Therefore, claim 14 is rejected based on the same reasoning.

Response to Amendment
 	Applicant's arguments with respect to claims 1-3, 5-10, 12-17 and 19-23 have been considered but are moot in view of the new ground(s) of rejection.

Conclusions/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163